Exhibit 10.5

 

Consultant Form

Name:

[__________]

Number of Shares of Stock subject to the Stock Option:

[__________]

Exercise Price Per Share:

$[__________]

Date of Grant:

[__________]

 

Vapotherm, Inc.

2018 Equity Incentive Plan

Non-statutory Stock Option Agreement (Consultants)

 

This agreement (this “Agreement”) evidences a stock option granted by the
Company to the individual named above (the “Participant”), pursuant to and
subject to the terms of the Vapotherm, Inc. 2018 Equity Incentive Plan (as from
time to time amended and in effect, the “Plan”).  Except as otherwise defined
herein, all capitalized terms used herein have the same meaning as in the Plan.

  

1.Grant of Stock Option.  The Company grants to the Participant on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase,
pursuant to and subject to the terms set forth in this Agreement and in the
Plan, up to the number of shares of Stock set forth above (the “Shares”), with
an exercise price per Share as set forth above, in each case, subject to
adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.  

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not intended to qualify as an ISO) and is granted to the
Participant in connection with the Participant’s Engagement (as defined below).

 

2.Vesting.  The term “vest” as used herein with respect to the Stock Option (or
any portion thereof) means to become exercisable and the term “vested” with
respect to the Stock Option (or any portion) means that the Stock Option (or
portion) is then exercisable.  Unless earlier terminated, forfeited,
relinquished or expired, [100% of the Stock Option will vest on [  ]], subject
to the Participant continuing to provide services to the Company (the
“Engagement”) through such vesting date pursuant to the [Insert Agreement name]
between the Participant and the Company dated [Insert Date], as it may be
amended from time to time.  In the event Company determines, in its sole
discretion, that Participant has satisfactorily completed the Services, as that
term is defined in the Statement of Services between the Participant and the
Company dated [Insert Date], before [Date Agreement ends], the Administrator may
elect to accelerate the vesting of all or a portion of the Stock Option as of
the date on which the Services have been completed.

3.Exercise of the Stock Option.  No portion of the Stock Option may be exercised
until such portion vests.  Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and must be
in written or electronic form acceptable to the Administrator, signed (including
by electronic signature) by the Participant or, if at the relevant time the
Stock Option has passed to a Beneficiary or permitted transferee, the
Beneficiary or permitted transferee.  Each such written or electronic exercise
election must be received by the

84342820_2

--------------------------------------------------------------------------------

 

Company at its principal office or by such other party as the Administrator may
prescribe and be accompanied by payment in full of the exercise price as
provided in the Plan.  The latest date on which the Stock Option or any portion
thereof may be exercised is the tenth (10th) anniversary of the Date of Grant
(the “Final Exercise Date”) and, if not exercised by such date, the Stock Option
or any remaining portion thereof will thereupon immediately terminate.

4.Cessation of Engagement. If the Participant’s Engagement ceases, the Stock
Option, to the extent not then vested, will be immediately forfeited for no
consideration, and any vested portion of the Stock Option that is then
outstanding will remain exercisable for the applicable period described in
Section 6(a)(4) of the Plan.

5.Restrictions on Transfer; Disqualifying Dispositions.  The Stock Option may
not be transferred except as expressly permitted under Section 6(a)(3) of the
Plan.

6.Forfeiture; Recovery of Compensation.  By accepting the Stock Option, the
Participant expressly acknowledges and agrees that the Participant’s rights, and
those of any permitted transferee, with respect to the Stock Option, including
the right to any Shares acquired under the Stock Option or proceeds from the
disposition thereof, are subject to Section 6(a)(5) of the Plan (including any
successor provision).  Nothing in the preceding sentence will be construed as
limiting the general application of Section 8 of this Agreement.

7.Taxes.  The Participant is responsible for satisfying and paying all taxes
arising from or due in connection with the Stock Option, its exercise, or a
disposition of any Shares acquired upon exercise of the Stock Option.  The
Company will have no liability or obligation related to the foregoing.

8.Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been made available to the
Participant.  By accepting the Stock Option, the Participant agrees to be bound
by the terms of the Plan and this Agreement.  In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan will
control.  

9.Acknowledgements.  The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument;
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder; and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

[Signature page follows.]

-2-

--------------------------------------------------------------------------------

 

 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

 

 

Vapotherm, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

[Participant’s Name]

 

 

 

[Signature Page to Non-Statutory Stock Option Agreement]